Execution Version

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made between
CENTURY COMMUNITIES, INC., a Delaware corporation (the “Company”), and DAVID
MESSENGER (the “Executive”), effective as of July 28, 2020 (“Effective Date”).

RECITALS

WHEREAS, the Company has employed the Executive as the Company’s Chief Financial
Officer pursuant to an Employment Agreement dated as of November 17, 2017 (the
“Prior Agreement”); and

WHEREAS, the Company and the Executive desire to modify the Prior Agreement and
accordingly fully amend and restate the Prior Agreement pursuant to this
Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the parties agree that the Prior
Agreement is hereby amended and restated in its entirety to provide the
following:

1. General. The parties agree that, subject to the terms hereof, the Executive
shall continue to serve as Chief Financial Officer of the Company, after the
Effective Date hereof in accordance with the terms and conditions set out in
this Agreement.

2. Employment, Duties and Agreements. The Company hereby agrees to continue to
employ the Executive as its Chief Financial Officer, and the Executive hereby
agrees to continue to serve the Company in such capacity on a full-time basis
during the employment period fixed by Section 4 below (the “Employment Period”).

(a) The Executive shall have such duties and responsibilities as are consistent
with the Executive’s position and as may be reasonably assigned by the Company’s
Chief Executive Officers and the Company’s Board of Directors (the “Board”) from
time to time. During the Employment Period, the Executive shall be subject to,
and shall act in accordance with, all reasonable instructions and directions of
the Chief Executive Officers and the Board and all applicable policies and rules
of the Company.

(b) During the Employment Period, excluding any periods of paid personal time
off to which the Executive is entitled, the Executive shall devote substantially
his full working time and efforts to the performance of his duties and
responsibilities hereunder and shall endeavor to promote the business and best
interests of the Company.

(c) During the Employment Period, the Executive shall not engage in any business
activity other than on behalf of the Company without the express prior written
approval of the Board and/or Chief Executive Officer. It will not be a violation
of this exclusivity provision for the Executive to (i) manage the Executive’s
personal, financial and legal affairs, or (ii) serve on charitable or civic
boards or committees.



--------------------------------------------------------------------------------

 

3. Compensation. As compensation for the agreements made by the Executive herein
and the performance by the Executive of his obligations hereunder, during the
Employment Period the Executive is entitled to receive the following
compensation:

(a) The Company shall pay the Executive, pursuant to the Company’s normal and
customary payroll procedures, a base salary at the rate of $550,000 per annum
(the “Base Salary”). The Base Salary shall be reviewed at least annually for
possible increase or decrease in the Company’s sole discretion, as determined by
the Compensation Committee of the Board (the “Compensation Committee”). Any
increase in Base Salary shall not serve to limit or reduce any other obligation
to the Executive under this Agreement. The term “Base Salary” as utilized in
this Agreement shall refer to Base Salary as so adjusted.

(b) In addition to the Base Salary, the Executive shall be eligible to earn, for
each fiscal year of the Company ending during the Employment Period, an annual
cash performance bonus (an “Annual Bonus”) under the Company’s bonus plan or
plans applicable to senior executives. The amount of the Annual Bonus and the
performance goals applicable to the Annual Bonus for any applicable year during
the Employment Period shall be determined in accordance with the terms and
conditions of said bonus plan as in effect from time to time with a threshold
Annual Bonus opportunity equal to 50% of Base Salary (the “Threshold Bonus”), a
target Annual Bonus opportunity equal to 100% of Base Salary (the “Target
Bonus”) and a maximum Annual Bonus opportunity equal to 200% of Base Salary (the
“Maximum Bonus”). The terms and conditions of any such bonus plan shall be
determined by the Compensation Committee in its sole discretion. Any Annual
Bonus shall be paid on or before March 15th of each calendar year immediately
following the year in which compensation is earned in accordance with the
applicable plan.

(c) Pursuant to the Century Communities, Inc. 2017 Omnibus Incentive Plan, as
amended from time to time, or such predecessor or successor plan (the “Incentive
Plan”), the Company has granted and may in the future grant to the Executive
certain equity awards (collectively and including awards substituted therefor
covering the securities of a successor company, the “Equity Awards”), including,
without limitation, restricted stock units that are to be settled with shares of
the Company’s common stock (the “RSUs”) and performance-based awards in the form
of performance share units that are to be settled with shares of the Company’s
common stock (“PSUs”). The terms and conditions of the Equity Awards are and
shall be set forth in an award agreement(s) entered into by the Company and the
Executive in the form adopted by the Board or the Compensation Committee, as
applicable, or as documented in minutes of meetings or consents of the Board or
Compensation Committee and communicated to the Executive within five (5) days
after any such term or condition is adopted (each, an “Equity Agreement,” and
collectively, the “Equity Agreements”), as modified by the terms hereof.

(d) During the Employment Period, (i) the Executive shall be eligible to
participate in all other incentive plans, practices, policies and programs, and
all savings and retirement plans, policies and programs, in each case that are
applicable generally to senior executives of the Company; (ii) the Executive and
the Executive’s eligible family members and other qualified dependents shall be
eligible for participation in the welfare



2

 

--------------------------------------------------------------------------------

 

benefit plans, practices, policies and programs (including, if applicable,
medical, dental, vision, disability, employee life, group life and accidental
death insurance plans and programs) maintained by the Company for its senior
executives; (iii) the Executive shall be entitled to a $500 per month automobile
and cell phone allowance; and (iv) the Executive shall be entitled to such
fringe benefits and perquisites as are provided or maintained by the Company to
and for its senior executives from time to time, in accordance with the
policies, practices, and procedures of the Company.

(e) During the Employment Period, the Executive shall be entitled to personal
time off in accordance with the Company’s policies and practices that are
applicable to the Company’s senior executives.

(f) During the Employment Period, the Company shall maintain (i) a directors’
and officers’ liability insurance policy, or an equivalent errors and omissions
liability insurance policy, including fiduciary coverage, and (ii) an employment
practices liability insurance policy. Each such policy shall cover the Executive
with scope, exclusions, amounts and deductibles no less favorable to the
Executive than those applicable to the Company’s senior executive officers on
the Effective Date, or any more favorable terms as may be available in the
future to any other senior executive officer of the Company, while the Executive
is employed with the Company and thereafter until the sixth (6th) anniversary of
the Executive’s Scheduled Termination Date (as defined in Section 4) or other
Date of Termination (as defined in Section 5(b)).

(g) The Company shall reimburse the Executive for all reasonable business
expenses upon the presentation of statements of such expenses in accordance with
the Company’s policies and procedures now in force or as such policies and
procedures may be modified with respect to all senior executive officers of the
Company.

4. Employment Period. For purposes of this Agreement, the Employment Period
shall commence on the Effective Date, and terminate on the third anniversary of
the Effective Date, provided that on the third anniversary of the Effective Date
and on each anniversary thereafter, the Employment Period shall automatically be
extended for additional one-year periods unless either party provides the other
party with notice of non-renewal at least ninety (90) days before any such
anniversary (the anniversary date on which the Employment Period terminates
shall be referred to herein as the “Scheduled Termination Date”).
Notwithstanding the foregoing, the Executive’s employment hereunder may be
terminated during the Employment Period prior to the Scheduled Termination Date
upon the earliest to occur of any one of the following events (at which time the
Employment Period shall be terminated):

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company shall be entitled to terminate the Executive’s
employment hereunder for Disability. For purposes of this Agreement, the term
“Disability” shall mean the Executive’s inability by reason of physical or
mental illness to fulfill his obligations hereunder for one hundred twenty (120)
consecutive days or a total of one hundred eighty (180) days in any twelve
(12)-month period which, in the reasonable



3

 

--------------------------------------------------------------------------------

 

opinion of an independent physician selected by the Company or its insurers and
reasonably acceptable to the Executive or the Executive’s legal representative,
renders the Executive unable to perform the essential functions of his job, even
after reasonable accommodations are made by the Company, and which inability by
reason of such physical or mental illness to fulfill his obligations has not
been cured, as determined by such physician prior to the Date of Termination.

(c) Cause. The Company may terminate the Executive’s employment hereunder for
Cause. For purposes of this Agreement, the term “Cause” shall include, without
limitation, the following:

(i) conviction (or a plea of nolo contendere) by the Executive to a felony;

(ii) acts of fraud, dishonesty or misappropriation committed by the Executive
and intended to result in substantial personal enrichment at the expense of the
Company;

(iii) willful, intentional or reckless misconduct by the Executive in the
performance of the Executive’s material duties required by this Agreement which
materially damaged or is reasonably likely to materially damage the financial
position or reputation of the Company; or

(iv) a material breach of this Agreement by the Executive which is not cured
within thirty (30) days following receipt by the Executive of a written Notice
of Termination (as defined under Section 5 below) from the Company.

The foregoing is an non-exclusive list of the acts or omissions that shall be
considered Cause. Notwithstanding the foregoing, the termination of the
Executive shall not be deemed to be for Cause unless and until (A) the Board
shall have provided the Executive with a Notice of Termination (as defined in
Section 5 below) specifying in detail the basis for the termination of
employment for Cause, and (B) in the case of subsection (iv) above, the
Executive shall have had the opportunity to cure such breach within the time
period specified.

For purposes of this Agreement, no act or failure to act of the Executive shall
be willful, intentional or reckless if performed in good faith with the
reasonable belief that the action or inaction was in the best interest of the
Company. In addition, nothing herein shall limit or otherwise prevent the
Executive from challenging judicially any determination of Cause as made by the
Board hereunder.

(d) Without Cause. The Company may terminate the Executive’s employment
hereunder during the Employment Period without Cause. For purposes of this
Agreement, a notice of non-renewal given by the Company as provided in Section 4
above shall not be treated as a termination of employment by the Company without
Cause.

(e) For Good Reason. The Executive may terminate his employment hereunder for
Good Reason. For purposes of this Agreement, “Good Reason” shall mean: (i) a
material breach of this Agreement by the Company (including the Company’s
withholding



4

 

--------------------------------------------------------------------------------

 

or failure to pay compensation when due to the Executive); (ii) relocation of
the Company’s headquarters or the location where the Executive works, to a
location fifty (50) or more miles from the Company’s office in Greenwood
Village, Colorado, (iii) a change in reporting relationship whereby Executive
ceases to report directly to the CEO; or (iv) a material reduction in the
Executive’s titles, duties, authority, or responsibilities, or the assignment to
the Executive of any duties materially inconsistent with the Executive’s
position, authority, duties, or responsibilities without the written consent of
the Executive. With respect to the acts or omissions set forth in this Section
4(e), (A) the Executive shall provide the Board with a Notice of Termination (as
defined in Section 5 below) within ninety (90) days after the initial existence
of the circumstances constituting Good Reason specifying in detail the basis for
the termination of employment for Good Reason and the provision(s) under this
Agreement on which such termination is based, (B) the Company shall have thirty
(30) days to cure the matters specified in the notice delivered, and (C) if
uncured, the Executive must terminate his employment with the Company within
ninety (90) days after the expiration of the Company’s cure period in order for
such termination to be considered to be for Good Reason.

(f) Voluntarily. The Executive may voluntarily terminate his employment
hereunder, without Good Reason, provided that the Executive provides the Company
with notice of his intent to terminate his employment at least thirty (30) days
in advance of the Date of Termination (as defined in Section 5 below).

5. Termination Procedure.

(a) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive during the Employment Period (other than a
termination on account of the death of the Executive) shall be communicated by a
written “Notice of Termination” to the other party hereto in accordance with
Section 12(a) below.

(b) Date of Termination. “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death, (ii) if the
Executive’s employment is terminated due to his Disability in accordance with
and pursuant to Section 4(b) above, on the date the Executive receives Notice of
Termination from the Company, (iii) if the Executive voluntarily terminates his
employment (whether or not for Good Reason), the date specified in the notice
given pursuant to Section 4(e) above which shall not be less than thirty (30)
days after the date the Notice of Termination is given, and (iv) if the
Executive’s employment is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within thirty (30) days if a
right to cure exists, or any alternative time period agreed upon by the parties,
after the giving of such notice) set forth in such Notice of Termination
(subject to the rights granted to the Executive under Section 4(c) above).

6. Termination Payments.

(a) Without Cause or for Good Reason, Including in Connection with a Change in
Control. In the event the Employment Period terminates under this Agreement as a
result of the Company terminating the Executive’s employment without Cause
(other than



5

 

--------------------------------------------------------------------------------

 

pursuant to Sections 4(a) or 4(b)) or the Executive terminating his employment
for Good Reason:

(i) The Company shall pay or deliver, as applicable, to the Executive upon the
Date of Termination (or as otherwise provided below):

(A) the Executive’s unreimbursed appropriate business expenses and Base Salary
through the Date of Termination (to the extent not theretofore paid) (the
“Accrued Benefits”), payable in a lump sum;

(B) an amount equal to the Executive’s Base Salary, payable as salary
continuation payments in accordance with the Company’s normal and customary
payroll procedures over twelve (12) months (the “Base Severance”);

(C) in lieu of any Annual Bonus under Section 3(b) for the fiscal year in which
the Executive’s employment terminates, a lump sum amount equal to the Annual
Bonus that would have become payable in cash to the Executive for that fiscal
year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Board following completion of the
performance period and paid at the time specified in the applicable plan),
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed in the performance period that includes the Executive’s
Date of termination and the denominator of which is the total number of days in
such performance period;

(D) (i) any fully vested Equity Awards previously granted to the Executive, if
not then already delivered or paid, shall be delivered or paid to the Executive
on the Date of Termination; (ii) with regard to Equity Awards held by the
Executive as of the Date of Termination not then based on performance, any such
unvested Equity Awards will be 100% vested and delivered or paid to the
Executive on the Date of Termination; and (iii) with regard to any Equity Awards
held by the Executive as of the Date of Termination the amount of which is based
on the attainment of specified levels of performance, the amount of such Equity
Awards to be vested and delivered to the Executive shall be equal to the amount
payable upon attainment of the target level of performance, multiplied by a
fraction, the numerator of which is the number of days the Executive was
employed in the performance period that includes the Executive’s Date of
Termination and the denominator of which is the total number of days in the
performance period;

(E) any Annual Bonus(es) that the Executive earned for any fiscal year(s) prior
to the fiscal year in which the Executive’s employment terminated to the extent
that such Annual Bonus(es) had not yet been paid before the Date of Termination.



6

 

--------------------------------------------------------------------------------

 

Notwithstanding any provision of Section 6(a)(i)(D) above, any holding period
requirement applicable to any Equity Award held by the Executive will be
eliminated.

(ii) If the Executive timely elects continuation coverage under the Company’s
group medical plan for the Executive and his covered dependents pursuant to
Section 4980B of the Internal Revenue Code of 1986, as amended (the “Code”), and
Section 601 of the Employee Retirement Income Security Act of 1974, as amended
(which provisions are commonly known as “COBRA”), in accordance with ordinary
plan practices, the Company shall pay, for up to eighteen (18) months, that
portion of the COBRA premium payable by the Executive that is in excess of the
premium payable by the Executive if the Executive had continued in active
employment with the Company, for the level of coverage the Executive and his
covered dependents are enrolled in the Company’s group medical plan at the Date
of Termination, to the extent permitted under the terms of the Company’s medical
plan; provided, however, that if the Executive and his covered dependents become
eligible to receive comparable medical benefits under another employer provided
plan, the Company’s obligation to make COBRA payments described herein shall be
terminated. Unless direct payment by the Company of such COBRA payments is
permitted by applicable law, the Executive shall pay the full cost of the
premiums for such coverage, as determined and set under the then current
practices of the Company, on the first day of each month such coverage is
provided and the Company shall reimburse the Executive the excess, if any, of
the amount the Executive pays for COBRA continuation coverage above the amount
of the applicable premium that the Executive would have paid for comparable
coverage if he had remained an executive officer of the Company during the
period such coverage is provided (the “Reimbursement Amounts”).  Any
Reimbursement Amounts to be paid by the Company to the Executive under this
Section 6(a)(ii) shall be made on the tenth (10th) day of each month the
Executive pays the amount required by this Section 6(a)(ii) for COBRA
continuation coverage, commencing on the first such date immediately following
the effective date of the Release under Section 6(a)(vi) (the “First
Reimbursement Date”), and any installment of the Reimbursement Amount that would
have otherwise been paid prior to the First Reimbursement Date shall instead be
accumulated and paid on the First Reimbursement Date. To the extent the
Executive is precluded from participation in the Company’s medical plan due to
Medicare eligibility and/or requirements to enroll in Medicare, the Executive
will receive the monthly COBRA subsidy amount for the balance of the COBRA
continuation period. The Executive shall promptly notify the Company of any
changes in his eligibility for medical benefits coverage.

(iii) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any vested benefits and other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive as of the Date of Termination under any plan, program, policy, practice,
contract, or agreement of the Company and its affiliates (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”).



7

 

--------------------------------------------------------------------------------

 

(iv) If the Date of Termination under this Section 6(a) occurs within the twenty
four (24)-month period following a Change in Control,

(A) the Company shall, in lieu of the payment provided for in
Section 6(a)(i)(B), pay the Executive, in a lump sum, upon the Date of
Termination, an amount equal to (A) two (2) times the Executive’s Base Salary,
plus (B) two (2) times the greater of (I) the Target Bonus, or (II) the average
of the Annual Bonuses paid to Executive for the three (3) preceding years; and

(B) the Company shall, in lieu of the payments provided for in
Section 6(a)(i)(D)(iii), the amount of such Equity Awards held by the Executive
as of the Date of Termination the amount of which is based on the attainment of
specified levels of performance to be vested and delivered to the Executive
shall be equal to the greater of: (1) the amount payable upon attainment of the
target level for performance without proration of any kind; or (2) if actual
performance has exceeded the target level, the actual performance achieved based
on a proration of the original performance goals as hereinafter described (but
without proration based on the Executive’s actual period of service). For
purposes of this subparagraph (iv)(B), actual performance achieved will be
determined utilizing the Company’s cumulative financial results from the
beginning of the performance period through the last completed quarter
immediately prior to the Date of Termination (the “Measurement Period”).  The
actual performance for the Measurement Period will then be compared to
time-adjusted performance goals (at all levels) determined by multiplying the
performance goals for the original performance period by a fraction, the
numerator of which is the number of days in the Measurement Period and the
denominator of which is the total number of days in the original performance
period.  Each performance based Equity Award subject to this provision will be
calculated based on the performance measures, interpolation methods or other
criteria set forth in the particular Equity Agreement to determine if it will be
vested and paid at target or a higher level.  To the extent that the formula in
this subparagraph (iv)(B) cannot be applied to any performance based Equity
Awards because the performance goals cannot reasonably be pro-rated as indicated
above, then performance as of the Date of Termination will be calculated as set
forth in the applicable Equity Agreement in accordance with the termination
provisions thereof.

For purposes of this Agreement, “Change in Control” shall have the meaning
specified on Exhibit A attached hereto.

(v) For the avoidance of doubt, upon a termination of the Employment Period by
the Company without Cause or by the Executive for Good Reason, the Executive
shall not be entitled to any other compensation or benefits not expressly
provided for in this Section 6(a), regardless of the time that would otherwise
remain in the Employment Period had the Employment Period not been terminated
without



8

 

--------------------------------------------------------------------------------

 

Cause or for Good Reason. The Company shall have no additional obligations under
this Agreement except as provided in this Section 6(a), any vested benefits
under any tax qualified pension plans of the Company, and continuation of health
insurance benefits on the terms and to the extent required by COBRA or such
other analogous legislation as may be applicable to the Executive.

(vi) The payments and benefits provided under this Section 6(a), other than the
Accrued Benefits described in Section 6(a)(i)(A), the earned Bonus(es) described
in Section 6(a)(i)(E),  the vested Equity Awards described in Section
6(a)(i)(D)(i) and the Other Benefits under Section 6(a)(iii),  are subject to
and conditioned upon (A) the Executive executing a timely and valid release of
claims (“Release”) in the form attached hereto as Exhibit B (but reflecting any
subsequent changes in applicable law as provided therein) waiving all claims the
Executive may have against the Company, its successors, assigns, affiliates,
executives, officers and directors; (B) the Executive delivering the executed
Release to the Company within twenty-one (21) days following the Date of
Termination (the “Release Period”); (C) such Release and the waiver contained
therein becoming effective; and (D) the Executive’s compliance with the
restrictive covenants contained in Sections 9 and 10 of this Agreement. In the
event that the Release Period spans two of the Executive’s taxable years, the
payments and benefits provided under this Section 6(a), other than the Accrued
Benefits described in Section 6(a)(i)(A), the earned Bonus(es) described in
Section 6(a)(i)(E),  the vested Equity Awards described in Section
6(a)(i)(D)(i) and the Other Benefits under Section 6(a)(iii), must be made in
the second of the two taxable years. In the event that payments are made
hereunder prior to the execution of the Release and the Executive does not
execute the Release in the time and manner set forth herein, the Executive shall
promptly pay to the Company, together with interest from the date of payment to
the date of repayment at the prime rate, such amounts or the value of such
benefits so received.

(b) For Cause or Voluntary Termination by Executive. If the Executive’s
employment is terminated during the Employment Period by the Company for Cause
or by the Executive other than for Good Reason, then the Company shall pay the
Executive upon the Date of Termination the Accrued Benefits and the Other
Benefits and any benefits or compensation provided under the Equity Agreements
which shall be paid in accordance with such agreements. Except as provided in
this Section 6(b) or with respect to any vested benefits under any tax qualified
pension plans of the Company and the continuation of health insurance benefits
on the terms and to the extent required by COBRA or any other analogous
legislation as may be applicable to the Executive, the Company shall have no
additional obligations under this Agreement. Notwithstanding anything herein to
the contrary, the Executive will not be required to execute a Release to receive
the payments and benefits under this Section 6(b). For the avoidance of doubt,
this Section 6(b) does not address the situation of a termination of the
Executive’s employment as a result of the Executive’s death or a termination of
the Executive’s employment by the Company for Disability, which are covered
under Section 6(c).



9

 

--------------------------------------------------------------------------------

 

(c) Death or Disability. If the Executive’s employment is terminated during the
Employment Period as a result of the Executive’s death or by the Company for
Disability, then:

(i) The Company shall pay or deliver, as applicable, to the Executive, the
Executive’s spouse, or if no surviving spouse, the Executive’s estate, as the
case may be, within thirty (30) days following the Date of Termination (or
otherwise as provided below):

(A) the Accrued Benefits and Other Benefits;

(B) any Equity Awards held by the Executive on the Date of Termination shall be
vested, delivered and paid in the same manner as provided in Section
6(a)(i)(D)(i), (ii) and (iii);

(C) in lieu of any Annual Bonus under Section 3(b) for the fiscal year in which
the Executive’s employment terminates, a lump sum amount equal to the Annual
Bonus that would have become payable in cash to the Executive for that fiscal
year if his employment had not terminated, based on performance actually
achieved in that year (determined by the Board following completion of the
performance year and paid at the time specified in the applicable plan),
multiplied by a fraction, the numerator of which is the number of days the
Executive was employed in such fiscal year and the denominator of which is the
total number of days in such fiscal year; and

(D) any Annual Bonus(es) that the Executive earned for any fiscal year(s) prior
to the fiscal year in which the Executive’s employment terminated to the extent
that such Annual Bonus(es) had not yet been paid before the Date of Termination.

Notwithstanding any provision of Section 6(c)(i)(B) above, any holding period
requirement applicable to any Equity Award held by the Executive will be
eliminated.

(ii) the Company shall pay that portion of the Executive’s COBRA premiums that
is equal to the employer’s portion of the cost of the premium that the Executive
would have paid if the Executive had continued in active employment with the
Company during any time in which the Executive (or the Executive’s spouse in the
event of the Executive’s death or Disability) elects COBRA continuation coverage
for up to eighteen (18) months following the Date of Termination, to the extent
permitted under the terms of the Company’s medical plan; provided, however, that
if the Executive (or the Executive’s spouse in the event of the Executive’s
death or Disability) is or becomes eligible to receive comparable medical
benefits under another employer provided plan, then the Company’s obligation to
make COBRA payments described herein shall be terminated. The Executive (or the
Executive’s spouse in the event of the Executive’s death or Disability) shall
promptly notify the Company of any changes in his (or her) eligibility for
medical benefits coverage.



10

 

--------------------------------------------------------------------------------

 

(iii) except as provided in this Section 6(c), or pursuant to the terms of the
Equity Agreements, and except for any vested benefits under any tax qualified
pension plans of the Company, and continuation of health insurance benefits on
the terms and to the extent required by COBRA or any other analogous legislation
as may be applicable to the Executive, the Company shall have no additional
obligations under this Agreement.

(iv) Notwithstanding anything herein to the contrary, the Executive (or the
Executive’s surviving spouse, or, if none, a representative of the Executive’s
estate, as applicable) will be required to execute a Release (see, e.g.,
 Section 6(a)(vii) above) to receive the payments, grants, vesting and benefits
under Section 6(c)(i)(B) and (C) and Section 6(c)(ii) and (iii).

7. Excise Tax Limitation.

(a) Payment Limitation. Notwithstanding anything contained in this Agreement (or
in any other agreement between the Executive and the Company) to the contrary,
to the extent that any payments and benefits provided under this Agreement or
any other plan or agreement of the Company (such payments or benefits are
collectively referred to as the “Payments”) would be subject to the excise tax
(the “Excise Tax”) imposed under Section 4999 of the Code, the Payments shall be
reduced if and to the extent that a reduction in the Payments would result in
the Executive retaining a larger amount, on an after-tax basis (taking into
account federal, state and local income taxes and the Excise Tax), than he would
have retained had he been entitled to receive all of the Payments (such reduced
amount is hereinafter referred to as the “Limited Payment Amount”). The Company
shall reduce the Payments by first reducing or eliminating payments or benefits
which are not payable in cash and then by reducing or eliminating cash payments,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time from the date the “Determination” (as defined in
Section 7(b) below) is delivered to the Company and the Executive.

(b) Determination and Dispute. The determination as to whether the Payments
shall be reduced to the Limited Payment Amount and the amount of such Limited
Payment Amount (the “Determination”) shall be made at the Company’s expense by
an accounting or consulting firm selected by the Company and reasonably
acceptable to the Executive (the “Firm”). The Firm shall provide the
Determination in writing, together with detailed supporting calculations and
documentation, to the Company and the Executive on or prior to the effective
date of termination of the Executive’s employment if applicable, or at such
other time as requested by the Company or by the Executive. Within ten (10)
business days of the delivery of the Determination to the Executive, the
Executive shall have the right to dispute the Determination (the “Dispute”) in
writing setting forth the precise basis of the Dispute. If there is no Dispute,
the Determination shall be binding, final and conclusive upon the Company and
the Executive.

(c) Excise Tax is Obligation of the Executive. Any Excise Tax with respect to
the Executive’s Payments shall be the sole obligation of the Executive, subject
to any tax withholding obligation imposed on the Company with respect thereto.



11

 

--------------------------------------------------------------------------------

 

8. Compliance with Section 409A. This Agreement and the payments hereunder are
intended to be exempt, to the greatest extent possible, from the requirements of
Section 409A of the Code, and to the extent not so exempt, to comply with the
requirements of Section 409A of the Code, and shall be construed and
administered consistent with such intent. The payments to the Executive pursuant
to this Agreement are intended to be exempt from Section 409A of the Code to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation § 1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation § 1.409A-1(b)(4). In the event the terms of this Agreement
would subject the Executive to taxes or penalties under Section 409A of the Code
(“409A Penalties”), the Company and the Executive shall cooperate diligently to
amend the terms of the Agreement to avoid such 409A Penalties, to the extent
possible; provided that such amendment shall not increase or reduce (in the
aggregate) the amounts payable to the Executive hereunder. Any taxable
reimbursement payable to the Executive pursuant to this Agreement shall be paid
to the Executive no later than the last day of the calendar year following the
calendar year in which the Executive incurred the reimbursable expense. Any
amount of expenses eligible for taxable reimbursement, or such in-kind benefit
provided, during a calendar year shall not affect the amount of such expenses
eligible for reimbursement, or such in-kind benefit to be provided, during any
other calendar year. The right to such reimbursement or such in-kind benefits
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit. Any right to a series of installment payments pursuant to
this Agreement is to be treated as a right to a series of separate payments. A
termination of employment shall not be deemed to have occurred for purposes of
the Agreement providing for the payment of any amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A of the Code. If on
the date of termination of employment the Executive is a “specified employee”
within the meaning of that term under Section 409A of the Code, then,
notwithstanding any other provision herein, with regard to any payment or
benefit that is properly treated as nonqualified deferred compensation under
Section 409A of the Code (after taking into account all exclusions applicable to
such payment or benefit) and is payable on account of such separation from
service, such payment or benefit shall not be made or provided prior to the
expiration of the earlier of the six-month period measured from the date of such
separation from service, or the Executive’s death. All payments and benefits
delayed pursuant to the preceding provisions of this Section 8 shall be paid to
the Executive on the first payroll date following the end of the delay period.

9. Protection of Trade Secrets and Confidential Information.

(a) Acknowledgments Regarding “Confidential Information”. In performing his
duties as an executive of the Company, the Executive acknowledges that he will
have access to documents, trade secrets, and other confidential and proprietary
information which consists of information known by the Executive as a
consequence of his employment with the Company (including information
originated, discovered and/or developed by the Executive). The Executive
acknowledges: (i) that all of the Confidential Information, as defined in
Section 9(b) below, made accessible to the Executive shall be provided only in
strict confidence; (ii) that unauthorized disclosure of Confidential Information
may damage the Company’s business; (iii) that Confidential Information could be
susceptible to immediate competitive application by a competitor of the Company;
(iv) that the Company’s business is substantially dependent on access to and the
continuing secrecy of Confidential Information; (v) that Confidential
Information is novel, unique to the



12

 

--------------------------------------------------------------------------------

 

Company and known only to the Executive, the Company and certain key employees
and contractors of the Company; (vi) that the Company shall at all times retain
ownership and control of all Confidential Information; and (vii) that the
restrictions contained in this Agreement are reasonable and necessary for the
protection of the Company’s legitimate business interests.

(b) Definition of Confidential Information. The term “Confidential Information”
means confidential and proprietary information of the Company, including, but
not limited to, (i) information not generally known outside the Company such as
information which is unique to the Company, (ii) information about the Company’s
real estate investments, projects, developments, business plans, financial
plans, products, processes and services, research and development activities,
client lists, marketing techniques, pricing policies, financial targets,
financial information and projections, and (iii) any trade secret information as
that term is defined in the Colorado Uniform Trade Secrets Act, C.R.S. §
7-74-101 et seq. However, the term Confidential Information shall not include
information that: (w) becomes generally available to and known by the public;
(x) was available to the Executive on a non-confidential basis prior to its
disclosure; (y) becomes available to the Executive from a source other than the
Company, provided that the Executive has no knowledge that such source is
prohibited from disclosing such information to the Executive by a contractual,
legal or fiduciary obligation to the Company; or (z) the Executive has
independently developed with no reliance on or access to any of the information
provided directly or indirectly by the Company.

(c) The Executive’s Use of Confidential Information. Except in connection with
and in furtherance of the Executive’s work on the Company’s behalf, the
Executive shall not, without the Company’s prior written consent, at any time,
directly or indirectly: (i) use any Confidential Information for any purpose; or
(ii) disclose or otherwise communicate any Confidential Information to any
person or entity; or (iii) accept or participate in any employment, consulting
engagement or other business opportunity that inevitably will result in the
disclosure or use of any Confidential Information.

(d) Third-Parties’ Confidential Information. The Executive acknowledges that the
Company has received and in the future will receive from third parties
confidential or proprietary information, and that the Company must maintain the
confidentiality of such information and use it only for authorized purposes. The
Executive shall not use or disclose any such information except as authorized by
the Company or the third party to whom the information belongs.

(e) Ownership of Works. The Executive agrees to promptly disclose in writing to
the Company all inventions, discoveries, developments, improvements and
innovations (collectively referred to as “Inventions”) that the Executive has
conceived or made during his employment with the Company; provided, however,
that in this context “Inventions” are limited to those which (i) relate in any
manner to the existing or contemplated business or research activities of the
Company and its affiliates; (ii) are suggested by or result from the Executive’s
work at the Company; or (iii) result from the use of the time, materials or
facilities of the Company and its affiliates. All Inventions will be the
Company’s property rather than the Executive’s. Should the Company request it,
the Executive agrees to sign



13

 

--------------------------------------------------------------------------------

 

any document that the Company may reasonably require to establish ownership in
any Invention.

(f) Subsidiaries Included.  For purposes of this Section 9, the term “Company”
includes all of the Company’s direct and indirect wholly-owned and
majority-owned subsidiaries.

10. Unfair Competition. To protect the interests of the Company and its
Confidential Information, and in consideration of the covenants and promises and
other valuable consideration described in this Agreement, the Executive agrees
as follows:

(a) Non-Compete. The Executive will not, at any time during his employment and
for a period of one (1) year following termination of his employment by the
Company for Cause, or by the Executive without Good Reason, acting alone or in
conjunction with others, directly or indirectly, engage (either as owner,
investor, partner, stockholder, lender, employer, employee, consultant, advisor,
member, or director) in any aspect of a Residential Project (as defined in
Section 10(a)(ii) below) in the Geographic Region (as defined in
Section 10(a)(iii) below), including, but not limited to, any land acquisition,
land development, entitlements or construction, marketing, sale, financing or
management of any Residential Project.

(i) The Executive acknowledges that in light of his position, duties and
responsibilities with the Company, the Executive will have access to and be
familiar with the Company’s Confidential Information and trade secrets for each
such Residential Project, and that this one (1) year non-compete provision is
narrowly tailored and reasonable to protect the Company’s Confidential
Information and trade secrets.

(ii) For purposes of this Section 10, the term “Residential Project” shall mean
any residential building project for which the Company has invested resources,
performed due diligence, planned land development, initiated real estate
acquisitions and/or conducted business during the Executive’s employment with
the Company.

(iii) For purposes of this Section 10, the term “Geographic Region” shall mean
(i) any and all counties in any state in which the Company has engaged in any
Residential Project in the past or in which it is currently conducting any
Residential Project, and (ii) any and all other counties in any state that the
Company engages in any Residential Project in the future during the Executive’s
employment with the Company.

(iv) It will not be a violation of this Section 10 or of Section 10(c) below for
the Executive to own not more than five percent (5%) of the equity securities of
any company having securities listed on an exchange or regularly traded in the
over-the-counter market.   

(b) Non-Solicitation of Company Employees. The Executive agrees that the Company
has invested substantial time and effort in assembling and training its present



14

 

--------------------------------------------------------------------------------

 

staff of personnel. Accordingly, the Executive agrees that for a period of one
(1) year following termination of employment by the Company for Cause or by the
Executive without Good Reason, the Executive will not directly or indirectly
induce or solicit or seek to induce or solicit on behalf of employee or others
any of the Company’s employees to leave employment with the Company.

(c) Non-Solicitation of Clients and Suppliers. The Executive agrees that the
Company’s relationships with its “Clients and Suppliers” (as such term is
defined in this Section 10(c)) are solely the assets and property of the
Company. The Executive agrees that for a period of one (1) year following
termination of the Executive’s employment by the Company for Cause or by the
Executive without Good Reason, the Executive shall not directly or through
others solicit or attempt to solicit any of the Company’s Clients and/or
Suppliers for the purpose of providing products or services competitive to those
offered by the Company. This restriction applies only to those Clients and/or
Suppliers with whom the Executive had “material contact” (as such term is
defined in this Section 10(c)) on behalf of the Company. “Material contact”
means: (i) direct personal contact with a Supplier or Client for the purpose of,
respectively, purchasing real estate, materials or services for use by the
Company or selling the Company’s real estate, products or services to Clients or
(ii) any direct supervision of direct personal contacts other employees of the
Company may have with Suppliers and/or Clients. “Clients and Suppliers” are
those clients or suppliers with whom the Executive had material contact within
one (1) year prior to the termination of the Executive’s employment with the
Company. The terms “Client” and “Supplier” shall also include prospective
Clients and Suppliers of the Company.

(d) Acknowledgments. The Executive acknowledges that the foregoing restriction
on competition is fair and reasonable, given the nature and scope of the
Company’s business operations and the nature of the Executive’s position with
the Company. The Executive also acknowledges that while employed by the Company,
the Executive will have access to information that would be valuable or useful
to the Company’s competitors, and therefore acknowledges that the foregoing
restrictions on the Executive’s future employment and business activities are
fair and reasonable.

(e) Acknowledgments of Law. The Executive acknowledges the following provisions
of Colorado law, set forth in Colorado Revised Statutes § 8-2-113(2):

Any covenant not to compete which restricts the right of any person to receive
compensation for performance of skilled or unskilled labor for any employer
shall be void, but this subsection (2) shall not apply to:

any contract for the protection of trade secrets; or

executive and management personnel and officers and employees who constitute
professional staff to executive and management personnel.

The Executive acknowledges that this Agreement is a contract for the protection
of trade secrets within the meaning of § 8-2-113(2)(b) and is intended to
protect the



15

 

--------------------------------------------------------------------------------

 

Confidential Information identified above and that the Executive qualifies as
executive personnel within the meaning of § 8-2-113(2)(d).

(f) Subsidiaries Included.  For purposes of this Section 10, the term “Company”
includes all of the Company’s direct and indirect wholly-owned and
majority‑owned subsidiaries.

(g) Enforcement of Restrictive Covenants. The Executive agrees and acknowledges
that the remedies at law for any breach by the Executive of any provision of
Section 9 or 10 of this Agreement will be inadequate and that the Company shall
be entitled to obtain injunctive relief against the Executive from a court of
competent jurisdiction in the event of any breach of any provision of Section 9
or 10 of this Agreement, in addition to seeking monetary damages as afforded by
this Agreement and applicable law.

11. Arbitration Provisions.

(a) Mandatory Arbitration. Any dispute between the Company and Executive with
respect to any matter pertaining to this, or the terms of this, Agreement (a
“Dispute”) shall be subject to mandatory arbitration as detailed herein; each
party is hereby waiving its right to seek a judicial determination of any
Dispute including, without limitation, whether a party is in breach of, or
default under, any of the terms or provisions of this Agreement, except for
relief sought in connection with Section 10(f) above. The arbitration provisions
in this Section supersede any prior arbitration provisions or agreements between
the Company and the Executive.

(b) Initiation of Claim and Appointment of Arbitrator. If any Dispute pertaining
to this Agreement shall arise between the parties, then, after the expiration of
any applicable cure period, any such party may initiate arbitration by serving
written notice on the other party of its intention to arbitrate the Dispute (the
“Arbitration Notice”), which Arbitration Notice shall contain a statement
setting forth the nature of the Dispute and the remedy sought. A copy of such
Arbitration Notice shall also be filed at the office of the Judicial Arbiter
Group, Inc. (“JAG”), in Denver, Colorado together with this arbitration
provision. Within twenty-one (21) days of filing of the Arbitration Notice, the
parties shall mutually select an arbitrator from JAG’s list of available
arbitrators. If the parties are unable to so mutually agree during said
twenty-one (21) day period, an arbitrator shall be appointed thereafter by the
President or Chief Administrative Officer of JAG. In the event JAG no longer
exists at the time of any such arbitration, the parties shall select a body of
comparable standing to handle the arbitration.

(c) Governing Rules. The arbitration shall be conducted in accordance with the
Employment Arbitration Rules for the American Arbitration Association, except to
the extent modified herein. The Colorado Revised Uniform Arbitration Act, C.R.S.
section 12-22-201, et seq. shall be applicable.

(d) Hearing. The arbitrator shall faithfully and fairly determine the question
at issue. The arbitration proceeding shall take place in Denver, Colorado and
the scope of the



16

 

--------------------------------------------------------------------------------

 

arbitration proceedings shall be limited to the matters that are the basis of
the Dispute, and shall include no other matters.

(e) Fees and Expenses. In any matter involving an alleged claim of wrongful
termination or employment discrimination, the provisions of this Section 11(e)
shall apply. Executive shall only be required to bear such costs as the
Executive would otherwise be required to bear if he were bringing a civil action
or as may otherwise be required by the rules of the American Arbitration
Association governing employment disputes. The Company shall bear all other
costs that are unique to arbitration. Unless ordered otherwise by the
arbitration award, each party will bear their own attorney’s fees and legal
costs. Nevertheless, this Agreement shall in no way be interpreted to limit the
statutorily available remedies of either party.

(f) In any matter in which Section 11(e) does not apply, each party shall bear
his/its own attorney’s fees and legal costs, and the parties shall evenly divide
the costs of the arbitration services.

12. Miscellaneous.

(a) Any notice or other communication required or permitted under this Agreement
shall be effective only if it is in writing and shall be deemed to be given when
delivered personally or four (4) days after it is mailed by registered or
certified mail, postage prepaid, return receipt requested or one (1) day after
it is sent by a reputable overnight courier service and, in each case, addressed
as follows (or if it is sent through any other method agreed upon by the
parties):

﻿

If to the Company:

CENTURY COMMUNITIES, INC.

8390 East Crescent Parkway

Suite 650

Greenwood Village, CO  80111

Attn:  Chief Executive Officer

﻿

 

with a copy to:

FOX ROTHSCHILD LLP

1225 Seventeenth Street

Suite 2200

Denver, Colorado 80202

Attn:  Marshall H. Fishman

﻿

If to the Executive:

DAVID MESSENGER

 

 

﻿

 

With a copy to:

POLSINELLI

1401 Lawrence Street, Suite 2300

Denver, Colorado 80202-2498

Attn:  Donald L. Samuels





17

 

--------------------------------------------------------------------------------

 

﻿

or to such other address as any party hereto may designate by notice to the
others.

(b) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party or parties against whom or which enforcement of such
waiver is sought. The failure of any party hereto at any time to require the
performance by any other party hereto of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by any party hereto of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or a
waiver of the provision itself or a waiver of any other provision of this
Agreement.

(c) The parties hereto acknowledge and agree that each party has reviewed and
negotiated the terms and provisions of this Agreement and has had the
opportunity to contribute to its revision. Accordingly, the rule of construction
to the effect that ambiguities are resolved against the drafting party shall not
be employed in the interpretation of this Agreement. Rather, the terms of this
Agreement shall be construed fairly as to both parties hereto and not in favor
of or against either party.

(d) The parties hereto hereby represent that they each have the authority to
enter into this Agreement, and the Executive hereby represents to the Company
that the execution of, and performance of duties under, this Agreement shall not
constitute a breach of or otherwise violate any other agreement to which the
Executive is a party. The Executive hereby further represents to the Company
that he will not utilize or disclose any confidential information obtained by
the Executive in connection with any former employment with respect to his
duties and responsibilities hereunder.

(e) The Executive acknowledges that he has had a full and complete opportunity
to consult with counsel and other advisors of his own choosing concerning the
terms, enforceability and implications of this Agreement, and that the Company
has not made any representations or warranties to the Executive concerning the
terms, enforceability or implications of this Agreement other than as reflected
in this Agreement.

(f) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, assigns, heirs, executors, administrators and
other legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Executive.

(g) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume this Agreement in the same
manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place. As used in the Agreement, the
“Company” shall mean both the Company as defined above and any such successor
that assumes this Agreement, by operation of law or otherwise.



18

 

--------------------------------------------------------------------------------

 

(h) Any provision of this Agreement (or portion thereof) which is deemed
invalid, illegal or unenforceable in any jurisdiction shall, as to that
jurisdiction and subject to this Section 12(h), be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions thereof in such jurisdiction or rendering that or any
other provisions of this Agreement invalid, illegal, or unenforceable in any
other jurisdiction. If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.

(i) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

(j) Notwithstanding anything herein to the contrary, payment of amounts to the
Executive under this Agreement will be subject to applicable mandatory
forfeiture or repayment provisions under the Sarbanes-Oxley Act of 2002 or any
other applicable law, rule or regulation or stock exchange requirement, and the
Company’s clawback and forfeiture policy, and if the Executive is required to
forfeit or to make any repayment of any compensation or benefit(s) to the
Company under the Sarbanes-Oxley Act of 2002, any other law, rule or regulation
or any stock exchange requirement, or under the Company’s clawback and
forfeiture policy, in each case which is applicable to the Company and the
Executive, such forfeiture or repayment shall not constitute Good Reason under
this Agreement.

(k) The obligations under this Agreement shall be unfunded.  Payments and
benefits payable under this Agreement shall be paid from the general assets of
the Company.  The Company shall have no obligation to establish any fund or to
set aside any assets to provide benefits under this Agreement.

(l) The Company may withhold from any amounts payable to the Executive hereunder
all federal, state, city or other taxes that the Company may reasonably
determine are required to be withheld pursuant to any applicable law or
regulation (it being understood that the Executive shall be responsible for
payment of all taxes in respect of the payments and benefits provided herein).

(m) The Company’s obligation to pay the Executive the amounts provided and to
make the arrangements provided hereunder shall be subject to set off,
counterclaim or recoupment of amounts owed by the Executive to the Company or
any of its affiliates. The Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, and such payments shall not be reduced by any compensation or
benefits received from any subsequent employer or other endeavor.

(n) This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado without reference to its principles of conflicts
of law.



19

 

--------------------------------------------------------------------------------

 

(o) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. A facsimile or PDF of a signature shall be deemed to be and have the
effect of an original signature.

(p) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

(q) This Agreement shall constitute the entire agreement among the parties
hereto with respect to the Executive’s employment hereunder, and supersedes and
is in full substitution for any and all prior understandings or agreements with
respect to the Executive’s employment.

(r) Effective at the Effective Date, the Prior Agreement shall terminate and
shall be superseded in its entirety by this Agreement with respect to all
aspects of the Executive’s employment with the Company on or after the Effective
Date.  The Executive acknowledges and agrees that, as of the Effective Date, no
event has occurred which constitutes Good Reason, as that term is defined in the
Prior Agreement.  For the avoidance of doubt, the Prior Agreement shall continue
to apply after the Effective Date with respect to any compensation or benefits
due to the Executive through the Effective Date.

[Signature Page Follows]

 

 

20

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this AMENDED AND RESTATED
EMPLOYMENT AGREEMENT as of the Effective Date first written above.

EXECUTIVE:

/s/ David Messenger

﻿

DAVID MESSENGER

﻿

 

COMPANY:

CENTURY COMMUNITIES, INC.,

﻿

a Delaware corporation

﻿

 

﻿

By: /s/ Dale Francescon

﻿

Dale Francescon, Co-Chief Executive Officer

﻿

﻿

﻿

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

For purposes of the Agreement, “Change in Control” shall mean the occurrence of
any of the following events:

(a) Any transaction or event resulting in the beneficial ownership of voting
securities, directly or indirectly, by any “person” or “group” (as those terms
are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) and the rules thereunder) having “beneficial
ownership” (as determined pursuant to Rule 13d 3 under the Exchange Act) of
securities entitled to vote generally in the election of directors (“voting
securities”) of the Company that represent greater than 35% of the combined
voting power of the Company’s then outstanding voting securities (unless the
Executive has beneficial ownership of at least 35% of such voting securities),
other than any transaction or event resulting in the beneficial ownership of
securities:

(i) by a trustee or other fiduciary holding securities under any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
person controlled by the Company or by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any person controlled by the
Company, or

(ii) by the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or

(iii) pursuant to a transaction described in clause (c) below that would not be
a Change in Control under clause (c);

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election by the Company’s stockholders, or nomination for
election by the Board, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board;

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (I) a
merger, consolidation, reorganization, or business combination, (II) a sale or
other disposition of all or substantially all of the Company’s assets, or
(III) the acquisition of assets or stock of another entity, in each case, other
than a transaction:

(i) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the



 

--------------------------------------------------------------------------------

 

Company (the Company or such person, the “Successor Entity”)) directly or
indirectly, greater than 25% of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

(ii) after which no person or group beneficially owns voting securities
representing greater than 50% of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this clause(ii) as beneficially owning greater than 50% of the combined
voting power of the Successor Entity solely as a result of the voting power held
in the Company prior to the consummation of the transaction; or

(d)The approval by the Company’s stockholders of a liquidation or dissolution of
the Company;

provided, however, such event also constitutes a change in ownership or
effective control of, or a change in the ownership of a substantial portion of
the assets of, the Company under Code Section 409A.

For purposes of clause (a) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
stockholders, and for purposes of clause (c) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s stockholders.

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Separation Agreement”) is
entered into by and between David Messenger (the “Executive,” a term which
includes the Executive’s spouse (if any), and all assigns, heirs, and successors
in interest) and Century Communities, Inc. (the “Company”, a term which for the
purposes of this Separation Agreement includes Century Communities, Inc. or any
affiliate or subsidiary thereof), and its directors, owners, officers and
shareholders. Pursuant to the mutual promises, covenants and commitments as
referenced herein, the parties agree as follows:

1. Termination of Employment. The Executive’s employment with the Company ended
on [                ] pursuant to the terms of an Amended and Restated
Employment Agreement between the parties dated [                ] (hereinafter
“Employment Agreement”), the terms of which are incorporated herein by
reference. Capitalized terms not otherwise defined herein have the respective
meanings as set forth in the Employment Agreement.  Nothing herein shall affect
in any way Executive’s rights with respect to the ownership or acquisition of
any Company stock or securities and options or other rights to acquire any
Company stock or securities, or any rights Executive has as a holder of any
stock or securities of the Company.  For the avoidance of doubt, the treatment
of the Executive’s rights with respect to its Equity Awards will be governed by
the terms of the Equity Agreements and modified by the Employment Agreement.

2. No Admissions. The Executive  and the Company agree that the entry of the
parties into this Separation Agreement is not and shall not be construed to be
an admission of liability on the part of any party hereto or hereby released.

3. Adequacy of Consideration. The parties acknowledge and agree that in the
Employment Agreement, the Company offered certain severance payments conditioned
upon the Executive ‘s execution of this Separation Agreement. The Executive 
acknowledges that the severance payments offered by the Company constitute good
and valuable consideration to which the Executive  would otherwise not be
entitled absent his execution of this Separation Agreement.

4. Acknowledgement and Covenants Made by the Company for the Benefit of
the Executive. In consideration for the promises made by the Executive  as set
forth herein, the Company agrees to pay the Executive  the conditional severance
payments as set forth in Section 6 of the Executive’s Employment Agreement.

5. Acknowledgements and Covenants Made by the Executive for the Benefit of
the Company. In consideration for the undertakings and promises of the
Company as set forth in this Separation Agreement, the Executive:

(a) acknowledges that he has been or by virtue of this Separation Agreement will
be paid all compensation and benefits to which he is legally due;

(b) acknowledges the enforceability of Sections 9 and 10 of his Employment
Agreement with the Company and covenants that he has been, currently is, and
will continue to be in full compliance with Sections 9 and 10 of the Employment
Agreement,



 

--------------------------------------------------------------------------------

 

which by their terms extend beyond and survive the termination of the employment
relationship.

(c) Unconditionally releases, discharges, and holds harmless the Company and the
Company’s officers, directors, shareholders, employees, agents, attorneys and
contractors, (hereinafter referred to collectively as “Releasees”) from each and
every claim, cause of action, right, liability or demand of any kind and nature
arising from the Executive’s relationship with the Company as an employee and
officer of the Company, and from any claims which may be derived therefrom
(collectively referred to as “claims”), that the Executive  had, has, or might
claim to have against the Company at the time the Executive  executes this
Separation Agreement, including but not limited to any and all claims:

(i) arising from the Executive’s Employment Agreement with the Company,
employment, pay, bonuses, employee benefits and other terms and conditions of
employment or employment practices of the Company;

(ii) relating to the termination of the Executive’s employment with the
Company or the surrounding circumstances thereof;

(iii) relating to payment of any attorneys’ fees for the Executive; except for
attorneys’ fees that may be provided in connection with a claim covered under
the Company’s directors’ and officers’ liability (“D&O”) and employment practice
liability (“EPL”) insurance policies for actions by the Executive within the
scope of employment and within the coverage of the Company’s D&O and EPL
insurance policies, or in connection with any indemnification agreement between
the Executive and the Company for actions by the Executive within the scope
covered by such agreement.

(iv) based on discrimination on the basis of race, color, religion, sex,
pregnancy, national origin, handicap, disability, or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, 42 USC § 1981, Executive Order 11246, the Equal Pay Act, the
Americans With Disabilities Act, the Rehabilitation Act of 1973, the
Consolidated Omnibus Budget Reconciliation Act of 1985, the Family and Medical
Leave Act, the Worker Adjustment and Retraining Notification Act, as any of
these laws may have been amended or any other similar federal, state or local
labor, employment or anti-discrimination laws;

(v) the Age Discrimination in Employment Act and the Older Workers Benefits
Protection Act;

(vi) based on any contract, tort, whistleblower, personal injury, or wrongful
discharge theory; and

(vii) based on any other federal, state or local constitution, regulation, law
(statutory or common), or legal theory.





 

--------------------------------------------------------------------------------

 

Except as otherwise may be provided in this Separation Agreement, it is
understood and agreed that this is a full, complete and final general release of
any and all claims described as aforesaid, and that the parties hereto agree
that it shall apply to all unknown, unanticipated, unsuspected and undisclosed
claims, demands, liabilities, actions or causes of action, in law, equity or
otherwise, as well as those which are now known, anticipated, suspected or
disclosed.  Notwithstanding the foregoing, the provisions of this Paragraph 5
shall not be deemed to be a release of any claims arising from the Executive’s
ownership of stock or other equity securities of the Company or any other
contractual relationship between the Executive and the Company not released
under Paragraph 5(c) above, as limited by this paragraph, including, but not
limited to, (A) any payments and benefits pursuant to Section 6 of the
Employment Agreement, any equity award granted to the Executive by the Company,
or the Indemnification Agreement between the Company and the Executive; (B) to
be indemnified and advanced expenses in accordance with applicable law or the
corporate documents of the Company, or to be covered under any applicable
directors’ and officers’ liability insurance policies of the Company; and
(C) with respect to any claims which arise after the Effective Date of this
Release, including but not limited to, any claims arising out of this Separation
Agreement.

6. Acknowledgements and Covenants Made by the Company for the Benefit of the
Executive.  In consideration for the undertakings and promises of the Executive
as set forth in this Separation Agreement, the Company:  Unconditionally
releases, discharges, and holds harmless the Executive from each and every
claim, cause of action, right, liability or demand of any kind and nature
arising from the Executive’s relationship with the Company as an employee and
officer of the Company, and from any claims which may be derived therefrom
(collectively referred to as “claims”), that the Company had, has, or might
claim to have against the Executive at the time the Executive executes this
Separation Agreement, including but not limited to any and all claims:

(a) arising from the Executive’s Employment Agreement with, or activities on
behalf of, the Company;

(b) based on any contract, tort, or common law theory; and

(c) based on any other federal, state or local constitution, regulation, law
(statutory or common), or legal theory.

Except as otherwise may be provided in this Separation Agreement, it is
understood and agreed that this is a full, complete and final general release of
any and all claims described as aforesaid, and that the Parties agree that it
shall apply to all unknown, unanticipated, unsuspected and undisclosed claims,
demands, liabilities, actions or causes of action, in law, equity or otherwise,
as well as those which are now known, anticipated, suspected or
disclosed.  Notwithstanding the foregoing, the provisions of this Paragraph 6
shall not be deemed to be a release of any claims arising under Sections 9 and
10 of the Employment Agreement.





 

--------------------------------------------------------------------------------

 



7. Executive’s Covenant Not to Sue or Accept Recovery. The Executive covenants
not to file a lawsuit against the Company or Releasee based on any claim
released under this Separation Agreement.  It is understood and agreed that the
following are not waived or barred by this Separation Agreement: (i) claims
related to the validity or challenging the enforceability of this Separation
Agreement; (ii) claims by either party to enforce this Separation Agreement;
(iii) claims which cannot legally be waived; (iv) claims seeking state workers’
compensation or unemployment benefits.  Further, it is understood and agreed
that this Separation Agreement does not bar the Executive’s right to file an
administrative charge with the Equal Employment Opportunity Commission (“EEOC”),
the United States Department of Labor (“USDOL”), the Securities and Exchange
Commission (“SEC”), or any other federal, state of local agency.  Other than
unemployment benefits, the Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise out of
or in connection with any administrative remedies which may be filed with or
pursued against the Company or any Releasee independently by any governmental
agency or agencies, whether federal, state or local, except that Executive may
receive an award from the SEC under the federal securities laws.

8. No Pending Actions or Claims. To the extent applicable, the Executive 
represents that the Executive  has not filed any lawsuits against the Company or
any Releases at the time the Executive  executes this Separation Agreement of
which the Executive is reasonably aware. Further, to the extent applicable, the
Executive  has not suffered any work-related illness or injury that could form
the basis of any workers’ compensation or disability claim as of the date the
Executive  executed this Separation Agreement. The Executive  further agrees
that the Executive  has been paid all compensation due as a result of the
Executive’s employment with the Company, provided that Executive has received
all compensation and payments due and owing to the Executive 
under Section 6(a) of the Employment Agreement.

9. Confidentiality. Except as otherwise expressly provided in this paragraph,
the parties agree that the terms and conditions of this Separation Agreement are
and shall be deemed to be confidential and hereafter shall not be disclosed to
any other person or entity. The only disclosures excepted by this paragraph are
(a) as may be required by applicable law, rule or regulation or the stock
exchange on which the Company’s securities may then be listed; (b) the parties
may tell prospective employers the dates of the Executive’s employment,
positions held, the Executive’s duties and responsibilities and salary history
with the Company; (c) the Executive  is able to disclose Sections 9 and 10 of
the Employment Agreement, as referenced herein, to potential or future
employers; (d) the parties may disclose the terms and conditions of this
Separation Agreement to their attorneys, accountants, tax advisors, and/or any
other person necessary to enforce such terms and conditions; and (e) the parties
may disclose the terms and conditions of this Separation Agreement to their
respective spouses, if any, provided, however, that the Executive  makes the
Executive’s spouse aware of the confidentiality provisions of this paragraph and
the Executive’s spouse agrees to keep the terms of this Separation Agreement
confidential.

10. No Harassing Conduct.

(a) The Executive covenants that the Executive shall not undertake any harassing
or disparaging conduct directed at the Company or any Releasee and that the



 

--------------------------------------------------------------------------------

 

Executive shall refrain from making any harassing or disparaging statements
concerning the Company or any Releasee to any third party.

(b) The Company covenants that the Company shall not undertake any harassing or
disparaging conduct directed at the Executive and that the Company shall refrain
from making any harassing or disparaging statements concerning the Executive to
any third party.

11. Severance Payments; Fees and Expenses; Arbitration. The Executive agrees
that should a breach of any portion of this Separation Agreement be asserted by
the Company, the Company shall be entitled to cease immediately any outstanding
payments due to the Executive under this Separation Agreement and to recover
from the Executive any payments made to the Executive as liquidated damages. The
parties agree to pay their own attorneys’ fees and all other costs and expenses
incurred in enforcing this Separation Agreement. All claims to enforce this
Separation Agreement shall be settled by arbitration and not by judicial review,
and such claims shall be tried before an arbitrator selected through an
employment arbitration service and under the procedures of that service.

12. No Reliance Upon Other Statements. This Separation Agreement is entered into
without reliance upon any statement or representation of any party hereto or
parties hereby released other than the statements and representations contained
in writing in this Separation Agreement, and the terms of the Employment
Agreement, incorporated herein by reference.

13. Full and Knowing Waiver. By signing this Separation Agreement, the
Executive certifies that:

(a) the Executive has read and understands this Separation Agreement;

(b) the Executive was given at least twenty-one (21) calendar days from the date
this Separation Agreement was initially presented to consider this Separation
Agreement before signing this Separation Agreement;

(c) the Executive was advised in writing, via this Separation Agreement, to
consult with an attorney before signing this Separation Agreement;

(d) the Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.

14. Revocation of Age Release. The Executive may revoke this Separation
Agreement within seven (7) calendar days after signing it. To be effective, such
revocation must be received in writing by the Human Resources Director for
Century Communities, Inc., at 8390 E. Crescent Parkway, Suite 650, Greenwood
Village, CO 80111. Revocation can be made by hand delivery, telegram, facsimile,
or postmarking before the expiration date of this seven (7) day period.

15. Acceptance of Separation Agreement. To accept this Separation Agreement, the
Executive understands that he must sign this Separation Agreement and return an
original signed document to the Human Resources Director for Century
Communities, Inc., at 8390 E. Crescent Parkway, Suite 650, Greenwood Village, CO
80111.



 

--------------------------------------------------------------------------------

 

16. No Application or Reemployment. The Executive hereby agrees that he shall
not seek reinstatement or apply for future employment with the Company. The
Executive agrees that any application for reinstatement or for future employment
with the Company will be considered void from its inception, and may be
summarily rejected by the Company without explanation or liability. In addition,
if the Executive should be offered or accept a position with the Company, the
offer may be withdrawn, or the Executive may be terminated immediately, without
notice or cause. The Executive further agrees that, in the event of such an
offer and withdrawal, or hiring and termination, he waives any right to recover
damages, seek or obtain equitable remedies, obtain unemployment benefits, claim
wrongful termination or breach of contract, and that this Separation Agreement
may be used as a defense by the Company in any legal or administrative
proceeding.

17. Cooperation. The Executive shall provide his reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company and its affiliates and shall be reimbursed for any reasonable costs
or expenses, including a reasonable payment for his time to the extent permitted
by law, incurred in connection therewith, subject to the Company’s receipt of
customary back up and supporting documentation regarding such costs and
expenses. Payment in respect of approved costs and expenses shall be made on or
before the last day of the taxable year following the taxable year in which such
costs and expenses were incurred.

18. Board/Committee Resignation. The Executive agrees to resign as an officer
and from the board of directors or similar governing body (and any committees
thereof) of any of the Company’s subsidiaries or affiliates, as applicable, on
the later of (x) Executive’s date of termination and (y) such date as may be
requested by the Company.

19. Colorado Law and Venue. The laws of the State of Colorado shall govern this
Separation Agreement without regard to choice of law. The parties further
understand and agree that, in any legal proceeding arising under this Separation
Agreement, venue shall be in Arapahoe County, Colorado.

20. Severability. Should any provision of this Separation Agreement be declared
or be determined by any court of competent jurisdiction to be wholly or
partially illegal, invalid, or unenforceable, the legality, validity, and
enforceability of the remaining parts, terms, or provisions shall not be
affected thereby, and said illegal, unenforceable, or invalid part, term, or
provision shall be deemed not to be a part of this Separation Agreement.

21. Entire Agreement. This Separation Agreement, and the references to certain
provisions of the Employment Agreement incorporated by reference herein sets
forth the entire agreement between the parties hereto and fully supersedes any
and all prior or contemporaneous agreements or understandings, written or oral,
between the parties pertaining to the subject matter hereof.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned hereunto set their hands to this Separation
Agreement effective as of                     .

 

﻿

 

EXECUTIVE:



﻿

DAVID MESSENGER

﻿

 

﻿

Address:

﻿



﻿

 

﻿

City, State & Zip:



 

﻿

Telephone:

﻿

 

﻿

Facsimile:

﻿

 

﻿

email:

﻿

 

﻿

 

COMPANY:

CENTURY COMMUNITIES, INC.

﻿

a Delaware corporation

﻿

 

﻿

By:

﻿

Name:

﻿

 

﻿

Title:

﻿

 

﻿

Address:8390 E. Crescent Parkway

Suite 650

﻿

City, State & Zip:Greenwood Village, CO 80111



 

﻿

Telephone:

﻿

 

﻿

Facsimile:

﻿

 

﻿

email:

﻿

﻿

﻿

﻿

 

 

 

 

 

 

 

 

﻿



 

--------------------------------------------------------------------------------